07/27/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 06-0422


                                       PR 06-0422

                                                                             JUL 2 7 2"21
 IN THE MATTER OF THE PETITION OF                                         Bowen Gra,anwcod
                                                                   O R liPErRof    Supra:crpT, Court
 KELLY J. MOE                                                              Sta,
                                                                              -)1•R ro.




       Kelly J. Moe has petitioned the Court to waive the three-year test requirernent for
the Multistate Professional Responsibility Examination (MPRE) for purposes of Moe's
application for admission upon UBE score transfer to the State Bar of Montana. By rule,
applicants for admission by score transfer must provide evidence of the requisite score on
an MPRE taken "within three years preceding the date of the application for admission."
Rule IV.A.3, Rules of Admission.
      Moe passed the MPRE in 2018 when seeking admission to the practice of law in
North Dakota, where Moe was adrnitted. The petition states Moe has practiced law as a
family law attorney "without any ethical or disciplinary action." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Kelly J. Moe to waive the three-year
test requirement for the MPRE for purposes of Moe's current application for admission by
UBE score transfer to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this- 1-- day of July, 2021.




                                                          Chief Justice
    41-i in.44,
        Justices




2